                   Mountain Valley Pipeline, LLC

                                   v.

                  Easements to Construct, etc., et al.




  Exhibit 2 to Notices of Condemnation
         Additional Notice for MVP Parcel Nos. NC-RO-052.000
                          and NC-RO-053.000




Case 1:21-cv-00047-TDS-JLW Document 11-2 Filed 01/22/21 Page 1 of 11
               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                   Civil Action No. 1:21-cv-47-TDS-JLW

MOUNTAIN VALLEY PIPELINE, LLC,

             Plaintiff,

       v.

EASEMENTS TO CONSTRUCT,
OPERATE, AND MAINTAIN A                            NOTICE OF
NATURAL GAS PIPELINE OVER                        CONDEMNATION
TRACTS OF LAND IN ROCKINGHAM
COUNTY, GUILFORD COUNTY, AND
ALAMANCE COUNTY NORTH
CAROLINA, et al.,

             Defendants.


TO:    Bill R. Broadnax
       703 Main Street
       Seaboard, NC 27876

       PLEASE TAKE NOTICE that Plaintiff Mountain Valley Pipeline, LLC

(“MVP”), by and through the undersigned counsel, hereby provides notice to

you of the following, pursuant to Rule 71.1(d) of the Federal Rules of Civil

Procedure:

       1.    MVP has filed an action in the United States District Court for

the Middle District of North Carolina to condemn easements over and across

certain property in North Carolina. The easements are necessary for MVP to

construct, operate, and maintain an interstate natural gas pipeline and

NC-RO-052.000 and NC-RO-053.000


      Case 1:21-cv-00047-TDS-JLW Document 11-2 Filed 01/22/21 Page 2 of 11
related facilities and appurtenances (collectively, the “Pipeline”).       The

Pipeline has been approved by the Federal Energy Regulatory Commission

(“FERC”) pursuant to an Order granting a Certificate of Public Convenience

and Necessity dated June 18, 2020 (the “Certificate Order”).

      2.    You own or have an interest in property over which easements for

the Pipeline are being taken by condemnation. The property is located in

Rockingham County and is more particularly described in Book 1106, Page

1257 and Book 943, Page 720 of the Rockingham County Registry, and bears

Rockingham County Parcel Identification Numbers 166621 and 166622, and

is identified as MVP Parcel Numbers NC-RO-052.000 and NC-RO-053.000.

As shown on the map attached as Exhibit A, MVP seeks to acquire the

following rights and easements over the property:

            Temporary Workspace                0.37 acres

            Additional Temporary Workspace     0.11 acres

            Possible Temporary Workspace       0.10 acres

            Access Road                        0.58 acres

            Permanent Easement                 0.37 acres

            Total acres, more or less:         1.53 acres.

      3.    The authority for the taking is the Natural Gas Act, 15 U.S.C. §

717(h), and the Certificate Order.




    Case 1:21-cv-00047-TDS-JLW Document 11-2 Filed 01/22/21 Page 3 of 11
     4.    The property is to be taken for the Pipeline, which FERC has

declared a public convenience and necessity.

     5.    You may serve an answer on MVP’s attorney within 21 days after

being served with this Notice of Condemnation.

     6.    Failure to serve an answer will constitute consent to the taking

and to the Court’s authority to proceed with the action and fix the

compensation.

     7.    If you do not serve an answer, you may file a notice of

appearance.

     8.    The name of MVP’s attorney is Charles E. Raynal, IV.           Mr.

Raynal’s telephone number is (919) 828-0564 and his email address is

charlesraynal@parkerpoe.com.     Mr. Raynal can be served at Parker Poe

Adams & Bernstein LLP, 301 Fayetteville Street, Suite 1400, Raleigh, North

Carolina 27601. The names and contact information for additional attorneys

for MVP are in the signature block below.




   Case 1:21-cv-00047-TDS-JLW Document 11-2 Filed 01/22/21 Page 4 of 11
       This the 22nd day of January, 2021.

                            PARKER POE ADAMS & BERNSTEIN LLP

                            /s/ Charles E. Raynal IV
                            Charles E. Raynal, IV
                            NC State Bar No. 32310
                            Michael J. Crook
                            NC State Bar No. 44322
                            301 Fayetteville Street, Suite 1400
                            Raleigh, North Carolina 27601
                            Tel.: (919) 828-0564 | Fax: (919) 834-4564
                            charlesraynal@parkerpoe.com
                            michaelcrook@parkerpoe.com

                            Katie M. Iams
                            NC State Bar No. 38368
                            620 S. Tryon Street, Suite 800
                            Charlotte, North Carolina 28202
                            Tel.: (704) 372-9000 | Fax: (704) 334-4706
                            katieiams@parkerpoe.com

                            Counsel for Mountain Valley Pipeline, LLC




Case 1:21-cv-00047-TDS-JLW Document 11-2 Filed 01/22/21 Page 5 of 11
                      CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing was
electronically filed with the Clerk of the Court by using the CM/ECF System.
The undersigned further certifies that a copy of the foregoing will be served
on the landowner shown above who can be personally served in accordance
with Rule 4 of the Federal Rules of Civil Procedure.

     This the 22nd day of January, 2021.


                                /s/ Charles E. Raynal IV
                                Charles E. Raynal, IV
                                PARKER POE ADAMS & BERNSTEIN LLP
                                301 Fayetteville Street, Suite 1400
                                Raleigh, North Carolina 27601
                                Counsel for Mountain Valley Pipeline, LLC




   Case 1:21-cv-00047-TDS-JLW Document 11-2 Filed 01/22/21 Page 6 of 11
                           EXHIBIT A

                        Map of Easements




Case 1:21-cv-00047-TDS-JLW Document 11-2 Filed 01/22/21 Page 7 of 11
Case 1:21-cv-00047-TDS-JLW Document 11-2 Filed 01/22/21 Page 8 of 11
Case 1:21-cv-00047-TDS-JLW Document 11-2 Filed 01/22/21 Page 9 of 11
Case 1:21-cv-00047-TDS-JLW Document 11-2 Filed 01/22/21 Page 10 of 11
Case 1:21-cv-00047-TDS-JLW Document 11-2 Filed 01/22/21 Page 11 of 11
